Citation Nr: 0410958	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  96-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to service-connected right hip bursitis.

2.  Entitlement to an increased evaluation for right hip bursitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 15 to November 
10, 1977.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico (RO).  

The issue of entitlement to an increased evaluation for service-
connected right hip bursitis is being remanded below to the RO via 
the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The medical evidence of record does not show a current low back 
disability that is related to the veteran's service-connected 
right hip bursitis.


CONCLUSION OF LAW

The veteran's low back disability is not secondary to the 
veteran's service-connected right hip bursitis.  38 U.S.C.A. § 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in March 2002, with a copy to his 
representative, in which he was informed by the RO as to what 
evidence he was required to provide and what evidence VA would 
attempt to obtain on his behalf.  The letter explained that VA 
would obtain VA records and would make reasonable efforts to help 
him get other relevant evidence that he told VA about.  No 
additional medical evidence was subsequently received from the 
veteran, and he indicated in an April 2002 statement that there 
were no additional records to obtain.  

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or persistent 
or recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-service 
medical records, including several VA examinations and opinions.  
The Board knows of no available pertinent evidence not currently 
on file, and the veteran has not identified any pertinent evidence 
that is not currently on file.  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above, and in light of the decision herein, finds that 
the development of the claim has been consistent with the 
provisions of the law. 

The Board is aware of the recent United States Court of Appeals 
for Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, it was 
essentially held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  However, the claim adjudicated in this case had been 
filed and initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor was it 
possible to so provide.  The Court decision did not contain a 
remedy under such facts, and there appears to be no effective 
remedy available given these facts. 

The VCAA provisions have been considered and complied with in this 
case.  There is no indication that there is additional evidence to 
obtain or that there is additional notice that should be provided 
on the service connected issue on appeal.  Moreover, there has 
been a complete review of all of the evidence.  As such, there is 
no indication that there is any prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 383 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Law and Regulations 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board observes that the veteran does not contend that his low 
back disability was directly due to service, and the evidence does 
not suggest that such is the case.  The veteran's service medical 
records do not reveal any low back complaints or adverse findings.  
The first evidence of low back disability was in May 1980, more 
than two years after service discharge. 

Service connection is currently in effect for right hip bursitis.  
A current disability, lumbosacral radiculopathy was diagnosed in 
November 1994.  It was noted on VA examination in April 1995 that 
a computerized tomography scan of the lumbar spine in December 
1994 showed L3-4 disc bulging and L5-S1 disc herniation with 
impingement of the S1 nerve root.  The veteran underwent L5-S1 
hemilaminectomy and discectomy in May 1995.  

Turning to the crucial element of medical nexus, a May 1980 VA 
diagnosis of myositis of the lumbar paravertebral muscles 
secondary to right hip bursitis is of record.  However, there is 
no indication that the examiner in 1980 had reviewed the whole 
claims file in providing his diagnosis.  More importantly, the May 
1980 diagnosis of myositis is not currently diagnosed nor is it 
part of the current low back diagnosis of disc bulging and disc 
herniation.  

The current medical evidence involves examinations by the same VA 
physician in April 1995 and November 1996.  The VA examiner 
concluded on both examinations that the veteran's current low back 
disorder was not related to his service-connected right hip 
bursitis.  The examiner noted in November 1996 that he had 
carefully reviewed the claims file prior to providing an opinion.  
Since the more recent VA opinion includes a review of the entire 
claims file and involves an opinion on whether the veteran's 
service-connected right hip disability is related to his current 
lumbar disc disease, rather than to the earlier myositis that is 
not currently diagnosed, the Board finds that the April 1995 and 
November 1996 opinions are more probative to the issue at hand.  

With respect to the veteran's contention of a causal connection 
between his current low back disability and his service-connected 
right hip bursitis, it is well established that as a lay person 
without medical training, such as the veteran, is not considered 
competent to offer opinions regarding matters such as diagnosis, 
causation and medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).    

Finally, in reaching this decision the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for low back disability as 
secondary to service-connected right hip bursitis is denied.


REMAND

As noted above, the VCAA was signed into law in November 2000 and 
the amended "duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the March 2002 VA letter to the veteran that 
discussed the requirements of the VCAA only discussed the issue of 
service connection and did not specifically discuss the 
requirements related to the increased rating issue.  Consequently, 
there is inadequate notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence relevant 
to his claim for an increased evaluation for service-connected 
right hip bursitis.  Id.  It would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision on the 
increased rating claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

On May 1, 2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect in 
an appeal by providing the claimant with notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  Accordingly, 
the Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

Additionally, the Board notes that while there is medical evidence 
dated in January 2001 that includes an assessment of the 
functional impairment of the veteran's service-connected right hip 
disability, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995), the subsequent Supplemental Statement of the Case in 
October 2002 does not include the relevant law and regulations or 
a discussion of how the functional impairment affects his 
evaluation for right hip disability.  

Based on the above, this case is being remanded for the following 
actions:  

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied, including 
written notice of the evidence, if any, the veteran is expected to 
provide in support of his claim for an increased rating for 
service-connected right hip bursitis and the evidence, if any, 
that the RO will obtain for him.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should also be requested to identify specific 
names, addresses and approximate dates of treatment, both VA and 
private, for all health care providers who may possess additional 
records pertinent to his claim for entitlement to an increased 
evaluation for service-connected right hip disability.  Then, with 
any necessary authorization from the veteran, VA should attempt to 
obtain copies of all treatment records identified by the veteran 
that have not been previously secured.  If VA is unsuccessful in 
obtaining any medical records identified by the veteran, it should 
inform the veteran and her representative of this and request them 
to provide copies of the outstanding medical records.

3.  After the above, the RO should readjudicate the veteran's 
claim for an increased rating for service-connected right hip 
disability, taking into consideration any and all evidence that 
has been added to the record since its last adjudicative action.  
If the benefit sought on appeal remains denied, the veteran and 
his representative should be provided a Supplemental Statement of 
the Case, which should include all relevant law and regulations, a 
discussion of how functional impairment affects the evaluation for 
right hip disability, and the relevance of 38 C.F.R. § 3.321(b)(1) 
(2003).  The veteran and his representative should then be given 
an appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review.

THIS APPEAL HAS BEEN PENDING SINCE 1995 AND MUST BE AFFORDED 
EXPEDITIOUS TREATMENT BY THE RO.  The law requires that all claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



